


110 HCON 158 : Providing for a conditional adjournment of

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 158
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 24, 2007
			Received
		
		CONCURRENT RESOLUTION
		Providing for a conditional adjournment of
		  the House of Representatives and a conditional recess or adjournment of the
		  Senate.
	
	
		That when the House adjourns on the
			 legislative day of Thursday, May 24, 2007, Friday, May 25, 2007, or Saturday,
			 May 26, 2007, on a motion offered pursuant to this concurrent resolution by its
			 Majority Leader or his designee, it stand adjourned until 2 p.m. on Tuesday,
			 June 5, 2007, or until the time of any reassembly pursuant to section 2 of this
			 concurrent resolution, whichever occurs first; and that when the Senate
			 recesses or adjourns on Friday, May 25, 2007, Saturday, May 26, 2007, or on any
			 day from Monday, May 28, 2007, through Saturday, June 2, 2007, on a motion
			 offered pursuant to this concurrent resolution by its Majority Leader or his
			 designee, it stand recessed or adjourned until noon on Monday, June 4, 2007, or
			 such other time on that day as may be specified by its Majority Leader or his
			 designee in the motion to recess or adjourn, or until the time of any
			 reassembly pursuant to section 2 of this concurrent resolution, whichever
			 occurs first.
		2.The Speaker of the House and the Majority
			 Leader of the Senate, or their respective designees, acting jointly after
			 consultation with the Minority Leader of the House and the Minority Leader of
			 the Senate, shall notify the Members of the House and the Senate, respectively,
			 to reassemble at such place and time as they may designate if, in their
			 opinion, the public interest shall warrant it.
		
	
		
			Passed the House of
			 Representatives May 24, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
